Citation Nr: 9916408	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-30 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than November 3, 
1998, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1973.  

When the veteran's claim last came before the Board of 
Veterans' Appeals (the Board) in June 1997, the issue that 
was then under consideration on appeal was entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities.   That issue was remanded to 
the Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO) for additional development.  

Following the completion of the requested development, inter 
alia, the RO issued a rating decision in January 1999, that 
granted the veteran's claim of entitlement to a total rating 
based on individual unemployability due to service connected 
disabilities, and assigned an effective date of November 3, 
1998 for that grant of benefits.  In that same rating 
decision, the RO, sua sponte, determined that an earlier 
effective date for the assignment of a total rating was not 
warranted.  A supplemental statement of the case was 
simultaneously promulgated as to the effective date issue.  
In March 1999, the veteran filed a notice of disagreement 
with that decision.  Consequently, the effective date issue 
remains before the Board on appeal.  See Holland v. Gober, 10 
Vet. App. 433 (1997) (per curiam); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's earlier effective date 
claim.

2.  On February 17, 1993, the veteran submitted a formal 
claim of entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  

3.  Service connection has been in effect for a left 
supraorbital neuralgia, evaluated as 10 percent disabling 
from November 1984, and as 50 percent disabling from February 
17, 1993; low back strain, evaluated as 20 percent disabling 
from December 1990; postoperative residual tender scar, left 
eyebrow, evaluated as 10 percent disabling from October 1973, 
and disfigurement from scar above the left eyebrow, evaluated 
as 10 percent disabling from August 1998.  A combined 
evaluation of 60 percent has been in effect from February 17, 
1993, and of 70 percent has been in effect from August 4, 
1998.

4.  The veteran's service connected disabilities were shown 
to be of sufficient severity to preclude him from engaging in 
substantially gainful employment, consistent with his 
education and employment background, as of one year prior to 
February 17, 1993, the date of the formal claim for a total 
rating based on individual unemployability due to service 
connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date of February 17, 1992, but 
not earlier, for the grant of a total rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.1, 3.155, 3.340, 
3.341, 3.400, 4.15, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Factual Background

The veteran was diagnosed as having supraorbital neuralgia in 
service following complaints of nausea and vomiting with the 
sudden onset of pain over his left eye.  He underwent three 
surgical procedures over his left eye for that condition, and 
was eventually retired from service for this disability in 
October 1973.  

Following service, entitlement to service connection for 
supraorbital neuralgia, left, was granted in a November 1973 
rating decision, and assigned a 30 percent disability 
evaluation, effective from October 1973.  Service connection 
was also granted for back strain and assigned a 
noncompensible rating.  

In a November 1974 rating decision, service connection was 
granted for the veteran's postoperative scar of the left 
eyebrow, a scar that resulted from the surgery performed in 
service for the veteran's service-connected supraorbital 
neuralgia.  A 10 percent evaluation was assigned to the scar 
based upon it having been found to be tender and sensitive to 
palpation.  In the same rating decision, the evaluation of 
the veteran's backstrain was increased to 10 percent.  

In a May 1976 rating decision, the evaluation of the 
veteran's service-connected backstrain was increased to 20 
percent, but was subsequently reduced to 10 percent in an 
August 1982 rating decision.  

In a December 1984 rating decision, the evaluation of the 
veteran's left supraorbital neuralgia was reduced from a 30 
percent rating to a 10 percent rating, while the service-
connected low back disorder was increased from a 10 percent 
rating to a 20 percent rating.  The evaluation of the low 
back disorder was subsequently reduced to a 10 percent rating 
in May 1987, but was again increased to a 20 percent 
evaluation in a March 1991 rating decision.  

On February 17, 1993, the veteran filed a statement with the 
RO on VA Form 21-4138, wherein he requested that he requested 
that certain  medical conditions be "re-evaluated", and 
included amongst those listed conditions his service-
connected low back strain, left supraorbital neuralgia, and 
scars.  The veteran stated further that he "would also like 
to be evaluated for unemployability."  

In March 1993, the RO directed a letter to the veteran 
requesting evidence supporting his claim of service 
connection for several disorders that the veteran had listed 
in his February 1993 statement.  The letter also informed the 
veteran that he "may be entitled to compensation at the 100 
percent rate if [he is] unable to secure and follow a 
substantially gainful occupation because of [his] service-
connected disabilities."  It also informed the veteran that 
if he believed that he is qualified for that benefit, he 
should complete and return an enclosed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.

In January 1994, the RO issued a rating decision that, in 
pertinent part, denied entitlement to a total rating based on 
individual unemployability under 38 C.F.R. § 4.16(b), and 
determined that submission of the veteran's claim for 
consideration of an extraschedular evaluation for 
unemployability was not warranted.  In the decision, it was 
noted that the veteran had failed to submit the requested VA 
Form 21-8940.  It was further noted that the VA examination 
of March 1993, had indicated that the reason for the 
veteran's unemployment was primarily due to his service-
connected low back strain and left supraorbital neuralgia.  
It was found that the evaluations of his service-connected 
disability did not meet the schedular criteria set forth in 
38 C.F.R. § 4.16(a).  In a January 1994 letter to the 
veteran, the RO provided notice of the denial of the total 
rating.  The veteran subsequently perfected an appeal of that 
decision.  When the issue was considered by the Board in June 
1997, it was remanded for additional development.  

Following the completion of the requested development, the RO 
issued a rating decision in October 1998.  In that decision, 
the evaluation of the service-connected left supraorbital 
neuralgia was increased from a 10 percent rating to a 50 
percent rating, effective the date of the receipt of the 
veteran's claim for an increased rating, February 17, 1993.  
The evaluations of the low back strain and tender scar of the 
left eyebrow were continued at 20 and 10 percent ratings, 
respectively, and service connection was established for 
disfigurement from the scar above the left eyebrow and 
assigned a separate 10 percent evaluation, effective from 
August 4, 1998.  According to the RO, that was the date of 
the VA medical examination that first showed the 
disfigurement as a separate disability.  

In the October 1998 rating decision, the RO also determined 
that the veteran's February 17, 1993 statement was an 
"informal claim" for individual unemployability, and that 
since the veteran failed to return the VA Form 21-8940 within 
one year, that informal claim had never been perfected into a 
"formal claim," and that therefore, the veteran had failed 
to preserve his date of entitlement.  It was further 
determined that the RO's consideration of the individual 
unemployability issue had been erroneous since there had been 
no formal claim.  Although the RO noted the perfection of the 
appeal to the Board, and the Board's subsequent remand, the 
RO stated that it did not have jurisdiction over the 
individual unemployability issue, and that a decision on the 
benefit was being deferred pending receipt of VA Form 21-8940 
from the veteran.  

On November 3, 1998, the veteran submitted VA Form 21-8940 to 
the RO.  In a January 1999 rating decision, the RO granted 
the veteran's claim of a total rating based on individual 
unemployability due to service connected disabilities, 
effective from November 3, 1998, the date of the receipt of 
the VA Form 21-8940.  In the decision, it was noted that 
individual unemployability was granted because the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  It was noted 
further that the veteran had a high school education and last 
worked in 1973 in the Army.  In the decision, the RO 
indicated that it was based upon the results of an August 
1998 VA examination, wherein it had been determined that the 
veteran has constant slight pain and totally debilitating 
pain at least 6 days per month.  In the opinion of the RO, 
such findings would certainly preclude the veteran from full 
time employment.  

In the same decision, the RO determined that the veteran was 
not entitled to an effective date earlier than November 3, 
1998.  It was noted in that decision that the veteran's 
statement of February 17, 1993 was considered an informal 
claim for individual unemployability, and that had he filed a 
VA Form 21-8940 within one year, the original date of claim 
would have been preserved.  The RO also cited the VA Manual 
provision of M21-1, part VI, 7.07, as stating that "a 
veteran must specifically claim individual unemployability by 
completing VA Form 21-8940."  


Analysis

Under laws and regulations pertaining to the effective date 
of awards, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase[ ] . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991); 38 C.F.R. § 3.400 (1998). It is further 
specified under § 5110 that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1998).  In addition, under § 3.400 the 
effective date for an award based on a reopened claim or new 
and material evidence received after a final disallowance is 
the date of the receipt of the new claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(q)(1)(ii),(r) (1998).

The Board notes that a claim means a formal or informal 
communication in writing requesting a determination of 
entitlement to or evidencing a belief, in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the informal claim.  38 C.F.R. § 3.155(a) (1998).  An 
application, formal or informal which has not been finally 
adjudicated is considered to be a pending claim.  38 C.F.R. § 
3.160(c) (1998).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total rating claim and pointed out that 
the applicable statutory and regulatory provisions, fairly 
construed, require that the Board look to all communications 
in the file that may be interpreted as applications or 
claims, formal and informal, for increased benefits and, 
then, to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  38 
U.S.C.A. § 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 
3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  
The Court also pointed out that under 38 C.F.R. § 3.155(a), 
an informal claim may, in some circumstances, be considered 
the date of a claim, and there is no requirement that an 
informal claim specifically identify the benefit sought.  The 
Court in Servello also noted that the one year period for 
filing a formal claim under 38 U.S.C. § 5110(b)(2) and 38 
C.F.R. § 3.400(o) does not begin to run if a veteran has not 
been furnished an application form after filing an informal 
claim Id. at 200.

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  An 
unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a), 
4.15.  Entitlement to individual unemployability must be 
established solely on the basis of impairment from service-
connected disabilities.  38 C.F.R. § 3.341(a).  Neither 
disability from nonservice-connected disabilities or due to 
advancing age may be considered.  38 C.F.R. §§ 3.341(a), 
4.19.

The objective criteria are set forth at 38 C.F.R. § 
3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Under 38 C.F.R. 
§ 4.16(a), total disability ratings may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service- connected disability, provided that, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  The regulation further provides that the existence 
or degree of nonservice-connected disability or disabilities 
or previous unemployability status will be disregarded where 
the aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable. Id.  Further, rating boards shall submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards noted above.  38 
C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (1996).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. 
§ 4.16(a).  In determining whether an appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither an appellant's non-service-connected 
disabilities nor advancing age may be considered.  Van Hoose, 
4 Vet. App. at 363.

The veteran contends that the effective date of entitlement 
to a total rating based on individual employability should be 
no later than February 17, 1993, the date he alleges that he 
filed his claim for a total rating based on individual 
unemployability due to service connected disabilities.  In 
order to resolve the issue in this case, the Board must 
consider three questions.  First, when did the veteran have a 
claim on file, either formal or informal, for a total rating 
based on individual unemployability?  Second, when did the 
veteran meet the percentage standards set forth in 38 C.F.R. 
§ 4.16 for a total rating based on individual 
unemployability?  Finally, when does the evidence show the 
earliest date that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities?  

The initial question to be answered is at what point in time 
did the veteran indicate either by formal or informal 
communication his intent to apply for total disability 
benefits based on individual unemployability?  The Board 
finds that the statement submitted by the veteran on February 
17, 1993, specifically, that he wanted "to be evaluated for 
individual unemployability," was in fact, a formal claim for 
a total rating based on individual unemployability due to 
service connected disabilities.  

In contrast, the RO had recently construed that statement as 
an informal claim, and then determined that the veteran's 
failure to file a formal claim on a specific VA form 
precluded his ability to preserve February 17, 1993, as a 
date of claim.  The Board notes, however, that under 38 
C.F.R. § 3.155, an informal claim is defined as any 
communication or action from a claimant, indicating an intent 
to apply for benefits under the laws administered by the VA.  
The February 17, 1993, communication in question, did not 
just indicate an intent to apply for VA benefits, it was, in 
fact and in law, an application for the specific benefit of a 
total rating based on individual unemployability due to 
service connected disabilities.  In other words, it was not 
simply an implicit request that some conditional action be 
taken by the RO in the future, but a specific direction to 
the RO to act and to evaluate the evidence and adjudicate the 
claim for the specific benefit sought.  The veteran could not 
have been more clear.  It is significant to note that in 
1993, the RO did construe the claim as such.  It proceeded to 
adjudicate the claim and it informed the veteran of the 
adverse decision on that claim.  That denial was perfected 
for appeal.  This is not to say that this case turns upon the 
great potential for unjust prejudice to the veteran if the 
RO's current posture as to the claim is accepted.  Rather, 
the facts bear out that the veteran was reasonably entitled 
to rely upon the RO's actions as evidence that he had filed a 
formal claim, and the basis for that reliance was simply that 
the claim had been adjudicated, and had been perfected for 
appeal.  

In support of their decision, the RO referred to the VA 
Manual provision of M21-1, part VI, 7.07, as standing for the 
proposition that a veteran could only assert a claim for 
individual unemployability by completing VA Form 21-8940.  In 
response, it is noted that the Board is bound by applicable 
statutes, regulations of the Department, and precedent 
opinions of the General Counsel of the Department, as well as 
precedent opinions of courts of competent jurisdiction.  See 
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (1998); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  Although a specific claim in the form 
prescribed by the Secretary of Veterans Affairs must be filed 
in order for disability benefits to be paid to any individual 
under the laws administered by the VA, (see, 38 U.S.C.A. § 
5101 (a); 5110 (b)(3); 38 C.F.R. § 3.151 (1998)), the Board 
in unaware of any law or regulation that requires that VA 
Form 21-8940 be filed in order that a claim for individual 
employability be considered as a formal claim.  

Accordingly, after a review of the evidence, the Board finds 
that the earliest date in which the veteran filed a formal 
claim for a total rating based on individual unemployability 
due to service connected disabilities was February 17, 1993.  
Consequently, the veteran would be entitled to an effective 
date for the award of that benefit on any date within one 
year prior to February 17, 1993, if it can be shown that he 
met the criteria for such an award on that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Next, the issue is when did the veteran satisfy the 
percentage standard outlined in 38 C.F.R. § 4.16?  The Board 
notes that by virtue of the RO's October 1998 rating 
decision, effective February 17, 1993, his service connected 
disabilities were rated a combined 60 percent.  [Note:  The 
combined 70 percent evaluation was not made effective in that 
decision until August 4, 1998.]  Although he had no one 
disability ratable at 60 percent at that time, his left 
supraorbital neuralgia, (rated as 50 percent disabling from 
February 17, 1993) and postoperative tender scar of the left 
eye brow (rated as 10 percent disabling from 1973) shared a 
common etiology, with a combined rating of 60 percent are 
considered as one disability under the regulation.  
Therefore, effective February 17, 1993, he satisfied, for the 
first time, the percentage standards set forth in 38 C.F.R. § 
4.16 (1998).

Finally, a determination must be made as to when the evidence 
shows the earliest date that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities.  In the January 1999 
rating action that awarded the veteran a total rating based 
on individual unemployability due to service-connected 
disabilities, the RO utilized the date in which VA Form 21-
8940 was received as the effective date, November 3, 1998, 
but conceded that the veteran's service-connected 
disabilities were sufficient to preclude him from gainful 
employment from an unspecified earlier date.  

It is incumbent upon the Board to now determine whether the 
evidence demonstrates that the veteran's service-connected 
disabilities were sufficient to preclude him from gainful 
employment prior to November 3, 1998.  To that end, it is 
imperative to determine whether there is any medical evidence 
that addresses the question.  A review of the record 
demonstrates that the first medical opinion offered on the 
subject following the veteran's formal claim for a total 
rating was given in the March 1993 VA examination report.  In 
terms of occupational status, it was stated that the primary 
reason for the veteran's unemployment has been his service-
connected low back discomfort and left supraorbital 
neuralgia.  It is unclear whether this opinion was given by 
the veteran in terms of history, or whether it was the 
physician's opinion based upon the concurrent examination.  
Giving due consideration to the doctrine of resolving all 
doubt in favor of the veteran under 38 U.S.C.A. § 5107(b), 
the Board finds it to have been the opinion of the physician.  
38 U.S.C.A. § 5107.  In other words, at least as of March 
1993, the veteran's service-connected disabilities precluded 
him from gainful employment.  

The Board must explore, however, whether there is medical 
evidence that suggests an earlier date.  It is noted that in 
August 1984, the veteran filed a claim for pension, primarily 
on the basis of non service-connected diabetes that he 
reportedly developed in 1983.  Although the 1984 pension 
claim was subsequently denied based upon a finding by the RO 
that the evidence did not show that the veteran was 
permanently and totally disabled as of that point, it is 
incumbent upon the Board to consider a historical overview of 
all of the evidence in the determination of the question at 
hand.

A review of the medical evidence then of record discloses 
that in August 1981, an Army Department neurologist prepared 
a medical statement on the subject of the impact of the 
veteran's service-connected disorders on his ability to work.  
In that statement, the physician indicated that he had 
examined the veteran and that the veteran has suffered from 
severe left supra-orbital pain for a number of years.  The 
physician noted that none of the efforts to correct the 
situation had resulted in improvement.  The neurologist 
opined that the "pain that [the veteran] has is 
incapacitating and he is unable to work."  It was concluded 
that the "situation is probably permanent."  

Further, upon VA examination in 1984, it was noted by history 
that the veteran was taking 100 milligrams Demerol, two 
tablets daily as needed, for the pain associated with his 
service-connected left supraorbital neuralgia.  The medical 
evidence shows further that between 1985 and 1993, the 
veteran was treated primarily for his nonservice-connected 
disabilities, in particular, diabetes mellitus.  During that 
period, however, ophthalmic neuralgia continued to be 
diagnosed, and treatment with Demerol, as needed, continued 
to be prescribed.  

The Board has given due consideration to the doctrine of 
resolving all doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107(b) which requires that if the evidence preponderates 
in favor of the veteran or is in relative equipoise, the 
claim must be allowed and that the claim may be denied only 
if the fair preponderance of the evidence is against the 
claim.  In this case, the Board must conclude that the 
evidence of record as a whole is in equipoise as to the 
question of whether the veteran's service-connected 
disabilities, without consideration of his nonservice-
connected disabilities, were shown to render him unable to 
perform the acts required for gainful employment in the one 
year preceding February 17, 1993.  The veteran is therefore 
entitled to an effective date for the grant of a total rating 
based on individual unemployability of February 17, 1992.  It 
is also the judgment of the Board, however, that the fair 
preponderance of the evidence is against a total rating based 
on individual unemployability due to service-connected 
disabilities prior to effective February 17, 1992.  In short, 
the Board finds that prior to February 17, 1993, there was in 
existence no earlier pending claim, formal, informal, 
implied, inferred, or otherwise, for a total rating based on 
individual unemployability due to service connected 
disabilities.  


ORDER

Entitlement to an effective date of February 17, 1992, but 
not before, for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities is granted, subject to the 
governing laws and regulations pertaining to the payment of 
monetary benefits.




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

